Citation Nr: 1746596	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-10 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran had active service from November 1996 to November 1999. 

These claims come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The RO in St. Petersburg, Florida, certified these claims to the Board for appellate review.

The Veteran testified in support of these claims during a hearing held before the undersigned Veterans Law Judge in June 2017.  A transcript of that hearing is of record.


REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding this appeal, but additional action is necessary before the Board proceeds.

The Veteran is seeking service connection for bilateral hearing loss and low back, bilateral knee, and right ankle disabilities on a direct basis, as initially manifesting during service or related to service, including in-service noise exposure and back, knee, and right ankle incidents or injuries.  The service medical records document noise exposure and in-service low back and right ankle complaints and treatment.  The question is whether the Veteran has the claimed disabilities and, if so, whether they are related to service.

During the course of this appeal, the Veteran underwent VA examinations.  The reports of these unfavorable examinations are not adequate to decide these claims.  The Veteran also submitted favorable letters from two medical professionals discussing a relationship to service, but those opinions are not adequate to decide these claims.  

The VA audiology examination included diagnoses of hearing loss in both ears, but audiogram findings showing that the Veteran did not have hearing loss by VA standards.  38 C.F.R. § 3.385 (2016).  In a July 2017 letter, a private doctor diagnosed bilateral hearing loss, but did not include the findings of any audiogram, such that the Board cannot determine whether any hearing loss meets the criteria of 38 C.F.R. § 3.385 (2016). 

The VA examinations of the low back and right ankle include an opinion ruling out a relationship between current low back and right ankle complaints and the documented in-service low back and right ankle complaints.  The examiner based that opinion on a finding that the low back and right ankle problems resolved, not resulting in any chronic disability.  In so opining, the examiner did not consider the Veteran's reported history of lay-observable low back and right ankle symptoms during and after service.  The examiner did not discuss the Veteran's knees.  

In a July 2017 letter, another private doctor related the lumbar degenerative disk disease, patellofemoral syndrome, and chronic right ankle sprain to the Veteran's in-service trauma.  That doctor indicated that he was not privy to the Veteran's service records and that the opinion was based on the examination and reported history.  That doctor further indicated that the Veteran had seen him greater than 7 years ago and that records of that treatment were not available.  That doctor did not provide test results or any other clinical evidence, treatment records or otherwise, substantiating the diagnoses, describe the trauma to which he attributed the diagnoses, or provide rationale for the opinion.  

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination.  The examiner must review the claims file and should note that review in the report.  The examiner should provide audiometric findings and should state whether a diagnosis of hearing loss disability is appropriate.  If so, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss disability is related to service or noise exposure during service.

2.  Schedule the Veteran for a VA low back, right ankle, and bilateral knee examination.  The examiner should review the entire record, including:  (a) service treatment records showing complaints of and treatment for low back and right ankle problems; (b) the private doctors' July 2017 letters linking the claimed disabilities at issue to service; (c) reports of VA examinations conducted in April 2017; and (d) the Veteran's June 2017 hearing testimony.  The examiner should conduct all testing necessary to determine whether the Veteran has any current low back, bilateral knee, and right ankle disorders.  The examiner should record in detail the Veteran's reported history of low back, bilateral knee and right ankle symptoms.  The examiner should state whether or not any current low back, right knee, left knee, or right ankle disabilities are present.  Acknowledging all lay-observable symptoms, the examiner should offer an opinion as to whether any current low back, right knee, left knee, or right ankle disability is at least as likely as not related to service, including the documented low back and right ankle complaints and treatment during service.  The examiner should provide a rationale with references to the record for each opinion.  

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Thereafter, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

